Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to Applicant’s Request for Continued Examination filed on October 9, 2020.
Claim(s) 1, 12 and 17 was/were amended.
Claim(s) 1-20 is/are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 9, 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 12 and 17 were amended to recite “using the reliability mechanism based on indicated by a reliability mechanism identifier that is contained in metadata and that identifies the reliability mechanism” There is no support for the amended limitation on the specification as originally filed.
The specification as originally filed discloses that selection of a reliability mechanism for use may be based on one or more of object size of an object, throughput requirements for the object, read/write temperature of a corresponding key-value-pair, underlying coding capabilities of the plurality of KV storage devices, and/or detection of whether a key is hot or cold [¶0064 on PGPub US 20190057140]. The disclosed list, however, does not include a reliability mechanism identifier contained in metadata and identifying the reliability mechanism.
The applicant points to ¶0053 for support of the particular limitation. However, the highlighted paragraph discloses information that may be included in the metadata. What is lacking on ¶0053 is any disclosure of using the reliability mechanism identified by an identifier in the metadata. That is ¶0053 discloses that a filed on the metadata may contain an identifier for the reliability mechanism that was used to store the data. That is the instant application discloses an method that selects a reliability mechanism (e.g. R5) to store data (see FIG. 2 on PGPub US 20190057140) and then after storing the data with R5; and identifier of R5 (e.g. ID:R5) is subsequently stored on the metadata. In other words, the metadata is used to track the reliability mechanism used to store the data. This is consistent with the well-known and standard use of metadata on the art1. Hence there is no support of “using the mechanism indicated by the metadata” as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1, 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 8,504,535) in view of Natanzon (US 8,949,180); and further in view of Klein (US 2018/0262567).
Regarding claim 1, He teaches a method of storing data in a system comprising N storage devices, N being an integer [a plurality of data store nodes 101; wherein there can be any number (N) of data store nodes 101; FIG. 1 and c2 L5-30], the method comprising:
determining the data meets a threshold corresponding to a reliability mechanism for storing the data [can determine whether the data object is sized greater than a size threshold; c6 L60-65 and 501 on FIG. 5];
using the reliability mechanism; and storing the data according to the reliability mechanism [if the data object size is greater than the size threshold, the data storage application 105 can determine whether the data object is stored in an erasure coding replication scheme in box 509; c9 L1-5].
He, however, does not explicitly teach wherein the system is a key-value reliability system with storage devices that are grouped into a reliability group as a single logical unit and that are managed by a virtual device management layer; and wherein the used reliability mechanism is indicated by a reliability mechanism identifier that is contained in metadata and that identifies the reliability mechanism.
Natanzon, when addressing the issues of reliably storing key-value data, teaches wherein the system is a key-value reliability system [abstract] with storage devices that are grouped into a reliability group as a single logical unit and that are managed by a virtual device management layer [storage system 108 exposes one or more logical units (LU); wherein logical units are a logical entity provided by a storage system, for accessing data stored in the storage system; wherein the logical unit may be a physical logical unit or a virtual logical unit; and wherein LU B is used for replicating LU A; as such, LU B is generated as a copy of LU A; c4 L15-45].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement He’s threshold based reliability scheme on Natanazon’s key-value storage system. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. threshold base reliability scheme) to a known device ready for improvement to yield predictable results.
What’s more Natanzon discloses that the storage array 308 includes the data protection agent 144', a virtual volume API (Application Program Interface) provider 310, a protocol endpoint 322, a data virtual volume 324, a metadata virtual volume 326, and a key-value pair database for each virtual volume ( e.g., a key-value pair database 336 for the metadata virtual volume 326 and a key-value pair database 338 for the data virtual volume 324) [c8 L35-48].
Klein, in analogous art, teaches wherein the used reliability mechanism is indicated by a reliability mechanism identifier that is contained in metadata and that identifies the reliability mechanism [metadata server 351 identifies the reliability mechanism from block information (e.g., blocks 509, 511 and 513 identifying block information) and/or page information (e.g., block 515 with page 517, 519 and 521 identifying page information); ¶0062].

Regarding claim 2, He/Natanzon teach the method of claim 1, wherein the threshold is based on one or more of:
object size of the data [can determine whether the data object is sized greater than a size threshold; c6 L60-65 and 501 on FIG. 5 on He];
throughput consideration of the data;
read/write temperature of the data; and
an underlying erasure coding capability of the N storage devices.
Regarding claims 12 and 17; these claim(s) limitations are significantly similar to those of claim(s) 1; and, thus, are rejected on the same grounds.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Natanzon; further in view of Klein; and still further in view of Doerner (US 1017/0177266).
Regarding claim 3, He/Natanzon explicitly teach all the claim limitations except for the method of claim 1, further comprising using a bloom filters or a cache for testing the data for the reliability mechanism.
Doerner, in analogous art, teaches further comprising using one or more bloom filters or caches for testing the data for the reliability mechanism [a Bloom .
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the Bloom filter data structure to set whether an element is part of the set of data protected by a given reliability mechanism. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique to a known device ready for improvement to yield predictable results.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Natanzon; further in view of Klein; and still further in view of Uldrich (US 2002/0165942).
Regarding claim 4, He/Natanzon explicitly teach all the claim limitations except for the method of claim 1, further comprising inserting the metadata with a key corresponding to the data for recording the reliability mechanism, the metadata comprising a checksum for the N storage devices storing the data, an object size of a value of the data stored in the N storage devices storing the data, and a location of a member of a parity group of the N storage devices for indicating which of the N storage devices are storing the data.
Natanzon, however, discloses that the storage array 308 includes the data protection agent 144', a virtual volume API (Application Program Interface) provider 310, a protocol endpoint 322, a data virtual volume 324, a metadata virtual volume 326, and a key-value pair database for each virtual volume ( e.g., a key-value pair database 336 for the metadata virtual volume 326 and a key-value pair database 338 for the data virtual volume 324) [c8 L35-48].
reliability mechanism associated with the different key-value data; as well as the object sizes. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. using metadata to track further information about the stored objects) to a known device ready for improvement to yield predictable results.
Finally, Uldrich teaches one or more checksums for each of the N storage devices storing the data [a checksum 412 for the string 414 is also included in the Filename Entry 410; wherein the checksum 412 and the filename length count 413 advantageously allow for an expedited search of the Filename Table 310; ¶0202], and a location of a member of a parity group of the N storage devices for indicating which of the N storage devices are storing the data [file system metadata information comprising disk locations of one or more distributed parity groups on said one or more disk drives, each distributed parity group comprising one or more data blocks and a parity block; claim 1].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further include checksums and location information in the metadata as disclosed in Uldrich. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique to a known device ready for improvement to yield predictable results.

Allowable Subject Matter
5-11, 13-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and further amended to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, of the parent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Metadata